This is an action on a benefit certificate issued by a fraternal beneficiary association wherein plaintiff seeks to recover indemnity for permanent total disability as therein provided. The defense is based on the falsity of the answers made by plaintiff to certain questions propounded to him in his application for membership, which by the terms of the application itself he warranted to be strictly true. As bearing on such defense it appears that defendant has not deposited in court for the benefit of plaintiff, nor tendered or offered to return, the payments received from him.
Defendant (appellant here) asserts that as it is a fraternal beneficiary association and the action is on one of its benefit certificates, Sections 6142 and 6145, Revised Statutes 1919, statutes relating to life insurance generally, are without application; and hence the false answers avoid the contract of insurance, regardless of their materiality; and such defense can be made without an offer to return the premiums. Respondent on the other hands contends: (1) that, notwithstanding appellant was organized, chartered and licensed as a fraternal beneficiary association, the contract in suit was not such a one as a fraternal beneficiary association is entitled to issue and for that reason appellant when sued on it cannot invoke exemption from the general insurance laws of the State; and (2) that regardless of any statute on the subject an insurance company cannot, under the general law, defend an action on one of its policies on the ground that false representations were made in its procurement, unless it returns, or offers to return, the premiums received. *Page 659 
The case comes here on the certification of the St. Louis Court of Appeals. The opinion accompanying it is the second one handed down by that court; it was concurred in by all of the judges, but the cause was transferred here because it was deemed that the decision was in conflict with that of the Kansas City Court of Appeals in Harland v. Insurance Co., 192 Mo. App. 198. The first opinion of the Court of Appeals was quashed by us oncertiorari. [State ex rel. v. Reynolds, 287 Mo. 169.] In the last one all the questions raised on the appeal are fully considered and soundly ruled. The conclusions reached, so far as they relate to the same questions, are in accord with the views recently expressed by us in State ex rel. v. Reynolds, supra, and State ex rel. v. Trimble, 239 S.W. 467. For us to go over the ground so exhaustively covered by the opinion of the St. Louis Court of Appeals, not yet officially reported (Wilson v. Brotherhood of American Yeomen, 237 S.W. 212), would be a work of supererogation. For the reasons therein set forth the judgment of the trial court is reversed. All concur, except Woodson, C.J.,
who dissents.